DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s amendments dated 12/3/21 are hereby entered and acknowledged to eliminate the restriction requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to an apparatus (“a system”) and to method steps for using that apparatus (“attendees logs onto”, “attendees is recorded”, “attendance is edited”) which thereby renders the claims subject matter indefinite.  See MPEP 2173.05(p)(II).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 7-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-3 and 7-16 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity.

In regard to Claims 1 and 12, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing:
[a method] for learning and assessment in a classroom comprising:
[…] an instructor, and [a] plurality of attendees, wherein at least one of the plurality of smart devices is connected to the classroom server, wherein the plurality of attendees [is present] in the classroom, where attendance of one or more of the plurality of attendees is recorded [by] the instructor […] based on pre-defined events of discontinuance of the one or more of the plurality of attendees from the classroom; and
[a] board […] to display one or more documents [indicated by the] instructor […], wherein the instructor is enabled to annotate the documents displayed on the […] board […] and at least one of the one or more documents is shared with at least one of […] the plurality of attendees of the classroom.

In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a main server, a plurality of classroom servers, a plurality of smart devices, an interactive board, wireless networking, and/or executing a process in “real-time” these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a main server, a plurality of classroom servers, a plurality of smart devices, an interactive board, wireless networking, and/or executing a process in “real-time” these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F1 in Applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20180047297 A1 by Harper-Ray et al (“Harper”), in view of PATENT US 7092669 B2 to Sakai et al (“Sakai”).
In regard to Claims 1 and 12, Harper teaches a system for learning and assessment in a classroom comprising:
a main server
 (see, e.g., p25, “at least one server”);
[…]


(see, e.g., F1, 110, 120, 130, and 140 and, e.g., p25 in regard to “a plurality of smart devices”; see, e.g., F2, 207 and p43 in regard to “the plurality of attendees logs onto the associated smart devices”; see, e.g., p53-56 in regard to “pre-defined events of discontinuance…from the classroom”);
	[…]
Furthermore, while Harper teaches employing “at least one” server it may not also specifically teach employing multiple server (“a plurality of classroom servers”)
However, such duplication of parts would have been obvious to one of ordinary skill in the arts.  See MPEP 2144.04(VI)(B). 
Specifically, it would have been obvious to have employed additional servers in addition to and in connection with the server already taught by Harper in order to increase the flexibility of the overall system.

Furthermore, while Harper teaches the smart devices being used in a classroom setting it may not specifically teach the remaining claimed limitations, however, in an analogous reference Sakai teaches
an interactive board connected with at least one of the plurality of smart devices to display one or more documents stored in the instructor device, wherein the instructor is enabled to annotate the documents displayed on the interactive board in real-time and at least one of the one or more documents is shared with at least one of the plurality of smart devices associated with one or more of the plurality of attendees of the classroom
(see, e.g., F2, 1, in regard to “interactive board”; see, e.g., F2, 2 in regard to “plurality of smart devices”; see, e.g., c11, l20-30 in regard to “one or more documents”; see, e.g., c13, l15-55);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Sakai to the system otherwise taught by Harper, in order to increase the ability for the teacher and the student to interact with one another.
In regard to Claim 13, Harper teaches this feature.  See, e.g., p53-56.
In regard to Claim 15, see rejection of Claim 1.



In regard to Claim 2, Sakai teaches these features.  See, e.g., c19, l50-67 and c20, l1-26;
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Sakai to the system otherwise taught by Harper, in order to increase the ability for the teacher to ascertain the student’s learning ability.

In regard to Claim 3, Sakai teaches these features.  See, see, e.g., c13, l15-55 in regard to retrieving a document from storage (“administrative instructions”) and sending it along with teacher annotations to student terminals
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Sakai to the system otherwise taught by Harper, by storing the document on the server and then sending it along with annotations to the students, in order to increase the ability for the teacher and the student to interact with one another.

In regard to Claim 10, Sakai teaches these features.  See, see, e.g., c7, l35-55 and c8, l15-25 in regard to sending video to student devices
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Sakai to the system otherwise taught by Harper, in order to increase the ability for the teacher to share different types of media with students.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harper, in view of Sakai, further in view of PGPUB US 20190318642 A1 by Zhao (“Zhao”).
In regard to Claims 7 and 8, while Harper teaches the smart devices being used in a classroom setting it may not specifically teach these claimed limitations, however, in an analogous reference Sakai teaches them.  See, e.g., p67 in regard to muting a student terminal.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the features taught by Zhao to the system otherwise taught by Harper, in order to increase the ability for the teacher to manage the classroom by allowing them the ability to mute/lock and un-mute/un-lock student devices.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harper, in view of Sakai, further in view of official notice.
In regard to Claim 9, to the extent that the cited prior art may fail to specifically teach these claimed limitations, however,
the Examiner takes OFFICIAL NOTICE that such a “breakout room” feature allowing for groups to be created with tasks was old and well-known at the time of Applicant’s invention.  Such functionality allows for smaller groups of a larger class to focus on specific tasks.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to Such functionality allow for smaller groups of a larger class to focus on specific tasks.  

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harper, in view of Sakai, further in view of PGPUB US 20100279266 A1 by Laine et al (“Laine”).
In regard to Claims 11 and 16, while Harper teaches the smart devices being used in a classroom setting with a network it may not specifically teach these claimed limitations, however, in an analogous reference Laine teaches them.  See, e.g., 52.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the wireless network taught by Laine to the system otherwise taught by Harper, in order to increase the flexibility of the system.





Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harper, in view of Sakai, further in view of PGPUB US 20130309648 A1 by Park et al (“Park”).
In regard to Claim 14, while Harper teaches keeping attendance it may not specifically teach these claimed limitations, however, in an analogous reference Park teaches them.  See, e.g., F18, 1804.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of filing because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the feature taught by Park to the system otherwise taught by Harper, in order to increase the flexibility of the system.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715